oOo fo HN DH WH FP WO NY

BO bh PO NO PPO HO DR NO RO mm ee le
aocmUmGMCUlUCUNCOC OWNS ll Df Sa TD eC eNOS

Case 2:20-mj-00729-VCF Document 6 Filed 08/19/20 Page 1of1

 

———FILED ——— RECEIVED
——___ ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT COURT AUG 19 2020

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT COURT
ee * DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES OF AMERICA, Case No. 2:20-mj-00729-VCF
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
Vv. PERSON AT CRIMINAL PROCEEDING
Michael Fisher
Defendant.

 

 

I understand that I have a right to appear in person in court at the initial appearance and
detention hearings in this case scheduled for August 19, 2020. I have been advised of the nature
of these proceedings and my right to appear in person. I have been informed that I may appear
by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person, I knowingly and voluntarily waive my right
to appear at this proceeding in person, and I consent to appear by video teleconference or by
telephone conference where the video teleconference is not reasonably available. I consulted

with my attorney prior to deciding to waive my right to appear in person at this proceeding.

/s/ Brian Pugh for Michael Fisher 8/19/20

 

 

 

 

Defendant’s Signature (date) 2

/s/ Brian Pugh 8/19/20 B— Aa

Signature of Defendant’s Attorney (date) Judge’s Signature (date)
CAM FERENBACH

Brian Pugh U.S. MAGISTRATE JUDGE

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
